Title: To George Washington from Charles Cornwallis, 18 October 1781
From: Cornwallis, Charles
To: Washington, George


                  
                     Sir
                     York in Virginia 18th Octo. 1781
                  
                  I agree to open a Treaty of Capitulation upon the Basis of the Garrisons of York & Gloucester, including Seamen, being Prisoners of War, without annexing the Condition of their being sent to Europe, but I expect to receive a Compensation, in Arranging the Articles of Capitulation for the Surrender of York-Town in its present State of Defence.  I shall in particular desire that the Bonetta Sloop of War may be left entirely at my Disposal from the hour that the Capitulation is signed, to receive an Aide de Camp to carry my Dispaches to Sir Hry Clinton, and such Soldiers as I may think proper to send as passengers in her, to be manned with fifty Men of her own Crew, & to be permitted to sail without Examination, when my Dispaches are ready, Engaging on my Part, that the Ship shall be brought back & delivered to you, if she escapes the Dangers of the Sea, that the Crew & Soldiers sent as Passengers shall be accounted for in future Exchanges as prisoners, that she shall carry off no Officer without your Consent, nor public property of any kind; And I shall likewise Desire that the Traders and Inhabitants may preserve their Property, & that no person may be punished for having joined the British Troops.
                  If you chuse to proceed to Negociation on these Grounds, I shall appoint two field Officers of my Army, to meet two Officers from you at any Time & Place that you think proper, to digest the Articles of Capitulation. I have the Honor to be sir Your most Obedient and most humble Servant
                  
                                       
                            Cornwallis
                            
                        